Title: Enclosure: Thomas Jefferson’s List of Proposed Commissioners in Jefferson v. Rivanna Company, [ca. 22 January 1820]
From: Jefferson, Thomas
To: 


						
							
								
									ca. 22 Jan. 1820
								
							
						
						
							
								Charles Scott. Fluvanna.Colo John Clarke. Powhatan.George Fleming Louisa.
								}
								of great experience in mills both scientifically & practically. mr Scott has built two large mill establishments,
									Colo Clarke was long a millwright, all of them very able, honest, unconnected and independent.
							
						
						
							
								
									
									Genl John H. Cocke
									
									
									
									Isaac A. Coles
									
									
									
									Mann Page
									
								
								}
								very able and convenient, altho’ not particularly acquainted with water works; but objectionable as being of my most familiar & intimate acquaintances, and neighbors.
							
						
						
						
							
								Martin Dawson.James Old.Brightberry Brown.James Powell Cocke
								}
								very honest men, of good understanding, disinterested in their location, of no particular intimacy with me, mr Old & mr Cocke
									owners of mills, but of no rivalship with mine being on Hardware river, all of them farmers and independant men.
							
						
						On further consideration I have left out the 4th class  living above my mill on the waters of the river, being as directly interested as the defs themselves. I would above all things press for the three first named, and try to get them. they are so superior in these things that we should all give up our judgments to theirs.
					